Citation Nr: 0032276	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  96-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


REMAND

The veteran served on active duty from July 1944 to January 
1946. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  The case 
was most recently remanded by the Board in October 1999. 

While the Board regrets the fact that this case will be 
remanded again, there has been a significant change in the 
law, outlined below, during the pendency of this appeal.  
These changes are beneficial to the interests of the 
appellant, and a remand is necessary to afford the appellant 
initial application of these provisions by the RO, as it 
would be potentially prejudicial to the appellant if the 
Board were to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or, as in the instant case, 
those, filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of this change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

One of the appellant's allegations is that the lung cancer 
which led to the veteran's death was the result of the 
veteran's smoking, and that because the veteran began smoking 
in service and continued to smoke thereafter, service 
connection for the cause of the veteran's death is warranted.  
In order for the appellant to prevail under the theory, it 
must be shown that the veteran acquired a chemical dependence 
on nicotine during service and that such in-service nicotine 
dependence was the proximate cause of his lung cancer.  See 
VAOPGCPREC 19-97 (May 13, 1997).  This opinion of the Office 
of General Counsel also indicated that the first tier of the 
analysis-concerning the question of whether the veteran 
became chemically dependent on nicotine while in service-is a 
medical issue.  This means that competent medical evidence, 
and not just the opinion of a lay person, is required to 
address this question.  See e.g., Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991). 

The record contains lay assertions from those who served with 
the veteran essentially contending that the veteran began to 
smoke while on active duty.  Also of record are statements 
from private physicians, including Dr. Montgomery, the 
oncologist who treated the veteran at the time of his death, 
indicating that the veteran's smoking was a direct or primary 
cause of the cancer which caused his death.  One of these 
physicians indicated that the veteran was a "heavy cigarette 
smoker for a number of years with the amount of smoking 
increasing during and after his military service."  Dr. 
Montgomery indicated that the veteran had a "long history of 
cigarette smoking.  Given this evidence, the Board concludes 
that a medical opinion assessing whether the veteran's lung 
cancer was the proximate result of nicotine dependence that 
began in service "is necessary to make a decision on the 
claim."  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).

In addition to the development discussed above, the Board 
concludes that additional action must be accomplished in 
order to ensure compliance with instruction of its prior 
remands.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
particular, while the Board requested in its August 1998 
remand that Dr. Montgomery provide answers to a series of 
questions listed in this remand, this information has not 
been obtained from Dr. Montgomery.  The RO did request this 
information from Dr. Montgomery, but given the VA physician's 
February 1999 opinion indicating that certain medical 
questions could be best answered by Dr. Montgomery, the Board 
concludes that one more attempt should be made to obtain the 
requested answers from Dr. Montgomery.  Given this necessary 
development, the RO will also be directed to obtain the 
information from the VA physician who rendered the December 
1997 medical opinion requested in the August 1998 remand.  

Accordingly, this case is REMANDED for the following:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  This development and notice 
should include attempts to obtain copies 
of any pertinent records not already on 
file to include those of Dr. Montgomery as 
needed.  The appellant's assistance in 
identifying and obtaining any pertinent 
records should be solicited as needed.

2.  The veteran's claims file is to be 
forwarded to an appropriate VA physician 
who is to render an opinion as to whether 
the veteran developed nicotine dependence 
during service, and whether such nicotine 
dependence was the proximate cause of his 
death.  

3.  The RO is to obtain answers to the 
questions listed in the August 1998 remand 
at indented paragraph 1, "a through h," 
from Dr. Montgomery and the VA physician 
who completed the December 1997 medical 
opinion referenced in this remand, or from 
a similarly situated individual if 
necessary.  

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





